Mates, J.,
delivered th.e opinion of the court.
The deed of trust in question, executed to secure the $3,000 borrowed from the Chicago Coal & Lumber Company, is void for insufficiency in description in so far as the personalty is concerned, but good as to the timber on the land described in the deed. Therefore the court erred in not making the Southern Bank account for the value of this timber, and rendering a decree in favor of complainant for the value of same when as*422certained, as against the bank. It also follows that the judgment against appellees McBrides, should be for only such sum as may be due after crediting the debt due the complainants with the value of this timber.
For these reasons, the cause is reversed and remanded.